Citation Nr: 0711277	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  01-07 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic leukopenia, 
with fever/sweats, gastroenteritis, infections, rheumatoid 
arthritis, and allergies.

2.  Entitlement to service connection for dislocation of the 
right shoulder and partial clavicle removal.

3.  Entitlement to service connection for residuals of a 
right wrist fracture.

4.  Entitlement to service connection for genital herpes.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1957 to 
May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's service medical records were lost due to 
the fire in 1973 at the National Personnel Records Center 
and, despite many attempts to recreate them, no service 
records are available.  Any further attempts to obtain 
service related records would be futile.

2.  The preponderance of the evidence does not show that the 
veteran has leukopenia that is related to his military 
service.

3.  The preponderance of the evidence does not show that the 
veteran's residuals of a right wrist fracture are related to 
his military service.

4.  The preponderance of the evidence does not show that the 
veteran's residuals of a right shoulder dislocation, status 
post reconstruction, are related to his military service.

5.  The preponderance of the evidence does not show that the 
veteran's genital herpes is related to his military service.

CONCLUSIONS OF LAW

1.  Chronic leukopenia, with fever/sweats, gastroenteritis, 
infections, rheumatoid arthritis, and allergies, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).

2.  Residuals from dislocation of the right shoulder and 
partial clavicle removal were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  Residuals of a right wrist fracture were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

4.  Genital herpes was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b) (2006).   

At this point, the Board notes that the National Personnel 
Records Center (NPRC) has indicated that the veteran's 
service medical records were destroyed by fire and are 
unavailable for review.  In such cases, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist is heightened and includes an obligation 
to search alternative forms of records that may support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992). There is also a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases where records are presumed destroyed while in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection.  Russo v. Brown, 9 Vet. App. 46 (1996).  

It is clear from a letter submitted by the veteran in May 
2000 that he has been aware since prior to the filing of his 
claims that his service records were destroyed by the 1973 
fire at the NPRC.  Along with this letter, he submitted 
copies of NA Forms 13045 and 13062, which indicate that the 
military records requested may have been destroyed by the 
1973 fire and complete medical records cannot be 
reconstructed.  In September 2002, the veteran submitted a 
letter indicating that he had completed NA Form 13055 and 
submitted it directly to the NPRC, and that he was awaiting a 
response.  In April 2003, the veteran submitted a letter from 
the NPRC that indicated that the information on the NA Form 
13055 was insufficient to attempt to obtain information from 
alternative records sources and asking him to provide further 
details.  

The veteran was notified by letter in December 2000, March 
2004, February 2005 and October 2006 of what additional 
information and evidence would be helpful in deciding his 
claims.  In addition, the veteran was requested to provide 
any copies of his service medical records that he had in his 
possession.  The veteran reported that he had no copies of 
the service medical records and all his attempts to obtain 
them have failed.  In April 2004 and October 2006, requests 
were made for Surgeon General Operation reports from the 
NPRC, but it responded that there were no records on file.

Furthermore, the veteran was advised in the rating decision, 
Statement of the Case and Supplemental Statements of the Case 
as to what evidence was needed to support his claims in the 
absence of his service medical records.  The Board finds that 
every effort has been made to search for alternative sources 
of records that would support the veteran's contentions and 
that further efforts would be futile.  The veteran has been 
advised of the effort the RO has made to obtain the veteran's 
service records.  

The evidence of record consists of the veteran's personal 
statements and testimony, private treatment records beginning 
in June 1980 through December 2000, VA treatment records from 
September 2003 through May 2005, a copy of an e-mail sent by 
E. A. Davis to the veteran, the veteran's DD 214 and a 
certificate of training dated in March 1958 showing the 
veteran had satisfactorily completed a fuel supply specialist 
conventional fuel course.

Leukopenia

The veteran is seeking service connection for leukopenia and 
associated symptoms such as fever/sweats, gastroenteritis, 
infections, rheumatoid arthritis and allergies.  The 
veteran's basic contention is that, while in service, he was 
a B52 ground refueler and was exposed through that position 
to JP4 jet fuel, including being doused at least twice.

Post service treatment records show that the veteran has a 
history of leukopenia with such symptoms as gastrointestinal 
disturbance, recurrent infections such as bronchitis and 
sinusitis, and allergic rhinitis.  The veteran underwent a VA 
examination in February 2006 which resulted in a diagnosis of 
leukopenia with no evidence of illness as a result of that at 
the present time.  

As previously indicated, the veteran's service medical 
records are not available for review and have not been able 
to be recreated.  The veteran has not submitted any lay 
statements from individuals who knew of this condition at or 
shortly after his discharge in May 1962.  In fact the veteran 
himself has stated that he was not told at the time of his 
discharge that he had this medical condition, indicating that 
most likely an exact diagnosis was not made in service.  
Rather the veteran testified that his first diagnosis of 
leukopenia was in 1973, 11 years after service.  The earliest 
medical evidence of a diagnosis of leukopenia is from 1980, 
approximately 18 years after service.  Thus the evidence 
fails to show continuity of symptomatology since the 
veteran's separation from service.  The veteran's allegations 
as to continuity of symptomatology, standing alone, are not 
plausible in light of the absence of continuous 
symptomatology in the medical evidence of record.  See 
McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  

In addition, there is no competent evidence of record 
supporting the veteran's contention that his exposure to JP4 
jet fuel is the cause of his chronic leukopenia.  A medical 
opinion of such a relationship is necessary in order to 
establish such a nexus.  It is noted that the veteran has not 
shown, nor claimed, that he is a medical expert capable of 
rendering such medical opinions.  The veteran's opinion is, 
therefore, insufficient to demonstrate that his claimed 
condition is related to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In support of his claim, the veteran submitted a copy of an 
e-mail from an E. A. Davis in which she sets forth 
information concerning white blood cell counts (WBC) and 
reasons why it might be low.  She offers her advice to the 
veteran regarding treatment.  She also references obvious 
discussions with the veteran regarding his exposure to JP4 
jet fuel, and she states that she would suspect this could be 
an effector of the veteran's condition.  

The Board does not consider this statement to be a competent 
medical opinion.  There is no indication in this e-mail that 
Ms. Davis is a medical expert or what training she has had in 
order to be qualified to render any medical opinion.  
Furthermore, her statement is speculative at best.  It was 
not phrased in terms of a definitive diagnosis that the 
veteran's leukopenia was caused by exposure to JP4 jet fuel.  
Rather, she merely indicates that it is "suspect" that this 
could be in effector of the veteran's condition.  By using 
the term "suspect," Ms. Davis's opinion is simply too 
speculative in order to provide the necessary degree of 
certainty required for medical nexus evidence.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

Finally the VA examiner from February 2006 was requested to 
provide an opinion as to whether the veteran's leukopenia is 
related to his service.  The examiner stated that, since he 
has no documentation of this problem in service, it is not 
possible to provided an opinion without resort to unfounded 
speculation.

Thus the Board finds that the preponderance of the evidences 
against the veteran's claim for service connection for 
chronic leukopenia because the evidence fails to establish 
that the veteran's current condition is related to a service.  
The Board is sympathetic to the veteran and the fact that his 
service records have been lost, but given the total lack of 
cooberative evidence of the incurrence of a disease or injury 
in service and the fact that the earliest treatment records 
showing a diagnosis of leukopenia are 18 years after service, 
the evidence is simply insufficient to establish a nexus 
between the veteran's chronic leukopenia and his military 
service.  The preponderance of the evidence being against the 
veteran's claim for service connection for chronic 
leukopenia, the benefit of the doubt doctrine is not for 
application, and the veteran's appeal must be denied.

Dislocation of the Right Shoulder and Partial Clavicle 
Removal

The veteran is seeking service connection for residuals of a 
dislocation of the right shoulder and partial clavicle 
removal.  At the VA examination in February 2006, the veteran 
reported a history of a right shoulder dislocation in 1960 
following which he had surgery with resection of the distal 
clavicle.  A review of both VA and non-VA treatment records 
do not reveal any complaints or treatment relating to the 
veteran's right shoulder.  At the February 2006 VA 
examination, physical examination showed a seven centimeter 
well-healed circular scar over the acromioclavicular joint, 
which was nontender or adherent to underlying tissue.  There 
was full range of motion of the shoulder without any 
discomfort or pain elicited.  The diagnosis was right 
shoulder dislocation, status post reconstruction, with 
residuals.  Thus the Board finds the veteran has a current 
right shoulder disability.

As previously stated, however, there are no service medical 
records available for review.  The veteran has not submitted 
any lay statements in support of his claim.  Post-service 
treatment records fail to show any treatment for his right 
shoulder.  Thus there is no evidence of an in-service 
incurrence or continuity of symptomatology that would provide 
evidence of a link between the veteran's current residuals of 
a right shoulder dislocation and his military service.

Finally the veteran says that the surgery on his right 
shoulder was done in service.  However, requests for Surgeon 
General Operation reports failed to provide any evidence that 
the veteran was hospitalized during his period in service.  
Without evidence of an in-service incurrence or continuity of 
symptomatology, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a dislocation of the right shoulder with 
clavicle removal.  The preponderance of evidence being 
against the veteran's claim for service connection, the 
benefit of the doubt doctrine is not for application, and the 
veteran's appeal must be denied.

Residuals of a Right Wrist Fracture

The veteran claims that he fractured his wrist in service 
during a karate class and that he now has residuals there 
from.  Specifically, at the February 2006 VA examination, the 
veteran complained of pain with use now and again, decreased 
range of motion and swelling.  He reported wearing a variety 
of braces for the wrist.  When he has pain in the wrist, he 
thinks he also has decreased strength.  The assessment was 
fracture of the right wrist with residuals.  Both VA and non-
VA treatment records in the file do not show any complaints 
or treatment relating to the right wrist.  Based upon the 
findings of the VA examination, the Board finds that the 
veteran has a current right wrist disability.

However, as with the previous claims, the service medical 
records are not available for review and attempts to recreate 
them have been unsuccessful.  The veteran has not submitted 
any lay statements to support his position that he fractured 
his right wrist in service.  Furthermore there is a lack of 
post-service medical evidence of treatment for complaints 
relating to the veteran's right wrist.  Thus the evidence 
fails to show either an in-service incurrence of an injury 
with residual disability or continuity of symptomatology that 
would provide evidence of a link between the veteran's 
current residuals of a right wrist fracture and his military 
service. 

Without evidence of an in-service incurrence or continuity of 
symptomatology, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a right wrist fracture.  The 
preponderance of evidence being against the veteran's claim 
for service connection, the benefit of the doubt doctrine is 
not for application, and the veteran's appeal must be denied.

Genital Herpes

The veteran claims that he has genital herpes that began in 
service, but he was not told by the military doctors that 
this was what he had.  He testified that, while in-service, 
he had sores at the end of his penis and that he underwent 
circumcision because of them.  VA treatment records indicate 
that the veteran has been treated since 2001 with Acyclovir 
for genital herpes.  VA examination in February 2006 did not 
show any current outbreak of genital herpes although physical 
examination revealed some hypopigmented areas on the coronal 
area of the penis.  The assessment was chancroid, resolved, 
and genital herpes, now under treatment, with residuals.  
Thus the Board finds that the veteran has a current 
disability of genital herpes.

However, as with the prior claims, the service medical 
records are not available for review and attempts to recreate 
them have been unsuccessful.  The veteran has not submitted 
any lay statements to support his position that he contracted 
genital herpes in service.  Furthermore there is a lack of 
post-service medical evidence of treatment for complaints 
relating to the veteran's genital herpes.  The first evidence 
of treatment for genital herpes is a September 2003 VA 
treatment note in which he reported having genital herpes 
since 1960 with treatment with Acyclovir since 2001.  There 
were no active lesions on examination.  The assessment was 
genital herpes.  

Thus the evidence fails to show either an in-service 
incurrence of an injury with residual disability or 
continuity of symptomatology that would provide evidence of a 
link between the veteran's current genital herpes and his 
military service.  Thus the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of genital herpes.  The 
preponderance of evidence being against the veteran's claim 
for service connection, the benefit of the doubt doctrine is 
not for application, and the veteran's appeal must be denied.

II.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
December 2000, prior to the initial AOJ decision.  Additional 
notice was provided in March 2004, February 2005, January 
2006 and October 2006.  Although the December 2000 notice was 
deficient in that it failed to provide notice to the veteran 
of the fourth Pelegrini II element, notice of this element 
was provided in the February 2005 letter and all letters 
thereafter.  Thus, the letters read as a whole advised the 
veteran of the all the Pelegrini II elements as stated above.  
The veteran's claims were readjudicated in December 2006 
after affording him with an opportunity to respond to each 
letter provided.  Thus the Board finds that the late timing 
of the notice of the fourth Pelegrini II element is 
nonprejudicial error as the veteran has been afforded 
appropriate notice and subsequent adjudication.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran was provided notice in 
October 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  However, given the denial of the 
veteran's claims, any questions as to a disability rating or 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice earlier on these elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from 
September 2003 through May 2005.  Private medical treatment 
records are in the file from June 1980 through December 2000.  
A copy of an e-mail from E. A. Davis to the veteran was 
provided by the veteran.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  In June 2006, he 
submitted a statement that he had no additional evidence to 
submit.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in February 2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he is not prejudiced as a result 
of the Board proceeding to the merits of his claims. 













	(CONTINUED ON NEXT PAGE)



ORDER

1.  Entitlement to service connection for chronic leukopenia, 
with fever/sweats, gastroenteritis, infections, rheumatoid 
arthritis, and allergies, is denied.

2.  Entitlement to service connection for dislocation of the 
right shoulder and partial clavicle removal is denied.

3.  Entitlement to service connection for residuals of a 
right wrist fracture is denied.

4.  Entitlement to service connection for genital herpes is 
denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


